UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) April 1, 2013 MPM TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Washington 0- 14910 81-0436060 (State or other jurisdiction of (Commission File No.) (I.R.S. Employer incorporation or organization) Identification No.) 1727 E. Springfield Ave, Ste C, Spokane, Washington (Address of principal executive offices) (Zip Code) (509) 242-3036 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01Entry into a Material Definitive Agreement. The information set forth in Item 3.02 below is hereby incorporated by reference in this Item 1.01. Item 1.02Termination of a Material Definitive Agreement. The information set forth in Item 3.02 below is hereby incorporated by reference in this Item 1.02. Item3.02Unregistered Sales of Equity Securities. Amended Stock Purchase Agreement Closing On April 1, 2013, MPM Technologies, Inc., a Washington corporation (the “Company” or “MPM”), and Carbon Cycle Investments LLC, a Washington limited liability company (“CCI”), completed the closing (the “Stock Purchase Closing”) of CCI’s purchase from the Company and the Company’s issuance to CCI of6,000,000 shares of MPM common stock (the “CCI Closing Shares”) and other transactions contemplated under the Stock Purchase Agreement, dated February 18, 2011, by and between the Company and CCI (the “Stock Purchase Agreement”), as amended by the Amendment No. 1 to Stock Purchase Agreement and Various Option Agreements, dated April 11, 2012 (“Amendment No. 1”), by and between the Company and CCI, and as amended further by the Amendment No. 2 to Stock Purchase Agreement, dated February 1, 2013 (“Amendment No. 2”), by and between the Company and CCI (the Purchase Agreement as amended by Amendment No. 1 and Amendment No. 2 is referred to as the “Amended Stock Purchase Agreement”). Immediately after the Stock Purchase Closing, CCI held6,000,000 shares of MPM common stock, representing approximately 60%of all shares of MPM common stock then outstanding and options to purchase an additional3,000,000 shares of MPM common stock.After giving effect to the issuance to CCI of the CCI Closing Shares and the cancellation of3,186,826 shares of MPM common stock held byMichael Lucianoas contemplated by the Amended Stock Purchase Agreement,10,014,501 shares of MPM common stock were outstanding immediately after the Stock Purchase Closing. The Company previously described the Stock Purchase Agreement and its contemplated transactions in the disclosure regarding a Sales Agreement between the Company and CCI contained in MPM’s Current Reports on Form 8-K filed with the Securities and Exchange Commission on February 23, 2011, and on May 18, 2012. The descriptions of the Amended Stock Purchase Agreement and the Stock Purchase Closing aboveare not complete and are qualified in their entirety by reference to and should be read together with the full text of the Stock Purchase Agreement, Amendment No. 1 and Amendment No. 2, which are attached respectively as Exhibits 10.1, 10.2 and 10.3 to this Form 8-Kand incorporated in this Item 3.02 and in Item 1.01 of this Form 8-K by reference. You should consider risk factors that could cause actual results to differ materially from those contemplated by and in connection with the transactions effected as part of the Stock Purchase Closing and pursuant to the Amended Stock Purchase Agreement.Risks associated with the change in control of the Company that occurred at the Stock Purchase Closing include, without limitation, the following: There can be no assurance that integration of the Company’s management and operations will be successfully completed after the Stock Purchase Closing. The Company’s access to prior management’s institutional knowledge for purposes of certifications in the Company’s periodic report filings to be made with the Securities Exchange Commission as required under the Securities Exchange Act of 1934, as amended (the “Exchange Act”) may be limited after the Stock Purchase Closing.This could increase costs incurred by the Company in connection with or otherwise adversely affect the Company’s efforts to comply with periodic filing requirements under the Exchange Act. Certain Exchange Act periodic reports that the Company was required to file with the Securities Exchange Commission prior to the Stock Purchase Closing were not completed and filed.As a result the Company will incur significant costs in connection with efforts to comply with periodic report filing requirements under the Exchange Act.Unless the Company achieves compliance with these requirements, unavailability of current public information regarding the Company could restrict reliance on certain provisions contained in Rule 144 under the Securities Act for resale of the Company's shares. For further information regarding risks that could affect these transactions and the Company's business you should refer to the Company's other periodic filings filed with the Securities and Exchange Commission. Common Stock Issuance by Purchase On April 1, 2013, the Company issued to CCI5,420,417 shares of MPM common stock at the Stock Purchase Closing in exchange for CCI’s payment and delivery to MPM of cash in the total amount of$1,000,000.00 and other purchase consideration as provided under the Amended Stock Purchase Agreement.For this issuance of MPM common stock the exemption from registration requirements under Section 5 of the Securities Act of 1933, as amended (the “Securities Act”), was based on Section4(2) of the Securities Act. Common Stock Issuance by Notes Conversion On April 1, 2013, the Company issued to CCI579,583 shares of MPM common stock as consideration for and by conversion at the Stock Purchase Closing of MPM debt held by CCI in the aggregate total amount of $115,917 in principal and interest outstanding immediately prior to the Stock Purchase Closing under promissory notes executed by the Company in favor of CCI (the “Converted Notes”).The Converted Notes were canceled upon this conversion.For this issuance of MPM common stock the exemption from registration requirements under Section 5 of the Securities Act was based on Section4(2) of the Securities Act. Item 5.01 Changes in Control of Registrant. The information set forth in Item 3.02 above is hereby incorporated by reference in this Item 5.01. Item 5.02.Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (b), (c)Resignation, Appointment and Election of Officers and Directors The individuals listed in the table belowresigned as officers of the Company, effective at the Stock Purchase Closing: Name Position Date of Resignation Michael Luciano Chief Executive Officer April 1, 2013 Glen Hjort Chief Financial Officer, Principal Accounting Officer April 1, 2013 Frank E. Hsu Chief Operating Officer April 1, 2013 Richard E. Appleby Vice President April 1, 2013 Robert D. Little Secretary April 1, 2013 The individuals listed in the table below resigned as directors of the Company, effective at the Stock Purchase Closing: Name Position Date of Resignation Richard E. Appleby Director April 1, 2013 Glen Hjort Director April 1, 2013 Frank E. Hsu Director April 1, 2013 Michael Luciano Director April 1, 2013 L. Craig Gary Smith Director April 1, 2013 The individuals listed in the table belowwere elected as directors of the Company, effective at the Stock Purchase Closing: Name Position Date of Election Peter Chase Director April 1, 2013 Timothy King Director April 1, 2013 Ryan Skinner Director April 1, 2013 The individuals listed in the table belowwere appointed as officers of the Company, effective at the Stock Purchase Closing: Name Position Date of Appointment Peter Chase President
